Opinion by
Me. Justice Pottee,
This was an action of trespass, brought to recover damages for injuries alleged to have been caused to plaintiff’s property, by the defendant company. The plaintiff was the owner of a farm in Washington county, near the town of Donora, and the defendant company owned the underlying coal. During the process of mining, and by reason of its failure to leave proper support for the surface, the defendant company injured a portion of the surface for building purposes, interfered with the use of a private road, damaged the dwelling house, and destroyed certain springs of water.
The assignments of error relate solely to the measure of damages. The principal injury of which complaint was made, was the destruction of five springs of water. This injury was permanent and irremediable, as was also any damage to the surface which might render it less available for building purposes. Other injuries, such as the sinking of the dwelling house and *256the opening of cracks across the private right of way, were remediable. For the latter, the cost of repair or restoration is obviously the measure of the damage.
The first assignment of error complains of the admission of testimony as to the value of the springs -in themselves. This specification is sustained. The value of the springs was only an element in estimating the value of the realty. If the trespass resulted in permanent injury to the realty, the measure of damages is the diminution in the market value of the land. This principle is laid down in Schuylkill Nav. Co. v. Farr, 4 W. & S. 362, where it was held that the measure of damages is (p. 375), “the difference between what the property would have sold for as affected by the injury, and what it would have brought unaffected by such injury.” And in McKnight v. Ratcliff, 44 Pa. 156, an action for flooding the shaft of a coal mine, the measure of damages was held to be the actual injury sustained in delay, loss of time, damage to machinery, etc., and if the mine was irreclaimable, then the value of the estate and property.
In Hanover Water Co. v. Iron Co., 84 Pa. 279, it was held that the measure of damages for the diversion of a stream whereby a farm with an ore-bank thereon is injured, was the difference in the market value of the property as a farm and ore-bank, immediately before the diversion of the stream and immediately afterwards as affected thereby.
In Vanderslice v. Phila., 103 Pa. 102, an action for injuries through the bursting of a negligently constructed' sewer, Mr. Justice Teunkby said (p. 109) : “ Compensation for the loss is the measure of damages. Permanent injury done to the buildings, cost of repairs and the loss of rent for the time necessary to make the repairs, are elements affecting the market value, and the difference between that value in their injured condition and such value if uninjured, is compensation.”
The sound clear rule is stated in Seely v. Alden, 61 Pa. 302 ; Fulmer v. Williams, 122 Pa. 191; Williams v. Fulmer, 151 Pa. 405, and Thompson v. Traction Co., 181 Pa. 131, and is in substance that when the injury is permanent, the measure of damages is the difference in market value, before and after the injury, or the cost of removing the obstruction, whichever is the lower amount.
*257In the present case the plaintiff had a dairy farm which was unusually well supplied with water.. It had no less than twelve springs on it with water in every field. Plaintiff claimed that five of the springs were destroyed by the cracks in the land. The question was how much was the farm depreciated in value by the loss of the springs ? Yet the plaintiff was allowed to estimate the value of the springs as such, and placed one of them at a valuation of $10,000, and the aggregate loss of the springs at $20,000. There was evidence showing that the loss of one spring was supplied by piping water from another. If so, then the damage in so far as that one was concerned was the cost of piping. But in so far as the taking of the springs could not be remedied or made good, the springs should have been valued, not as independent pieces of property but as elements going to make up the value of the farm as a whole. The farm was not wholly deprived of water, the number of springs had only been lessened. In just so far as any of them were destroyed, their value would be one of the elements of depreciation to be considered in ascertaining the loss in the selling value of the whole property, caused by the injury inflicted by the defendant company: Kossler v. Pittsburg, etc., Railway Co., 208 Pa. 50. Counsel for appellant admits that the portion of the charge dealing with the measure of damages for the temporary or remediable injuries, was substantially correct. But it is contended that no adequate rule was given to the jury by which they were to arrive at the damages for permanent injury, and that they were merely told to allow the actual loss. Counsel would have been in better position to complain if specific requests for instructions upon the measure of damages had been presented to the court below, at the trial. We feel, however, that the charge was not sufficiently specific upon this point. The jury were told that the plaintiff had the right to recover his “ actual loss,” but were not told how that actual loss was to be estimated in considering the result of the permanent injuries. For all such injuries, the rule should have been given to the jury that the measure of damages is the diminution in the market value of the property. Authority for this statement is ample. “The general principle upon which compensation for injuries to real property is given, is that the plaintiff should be reimbursed to the extent of the in*258jury to the property. The injury caused by the defendant may be of a permanent nature; in such a case the measure of damages is the diminution in the market value of the property. If the injury caused a total or partial loss of the land for a limited time, the diminution in rental value is the measure. One of these two measures is always applicable. If the injury is easily reparable, the cost of repairing may be recovered. ; But it must be shown that the repairs were reasonable; and if the cost of repairing the injury is greater than the diminution in market value of tbe land the latter is always the true measure of damages.” 8 Sedgwick on Damages, sec. 932, quoting Seely v. Alden, 61 Pa. 302. This principle was followed in Fulmer v. Williams, 122 Pa. 191, where a riparian owner, on a navigable river, brought an action against a neighboring riparian owner, for injury to his property, by reason of loss of water power and diversion of the stream from its natural channel in front of his land, by deposit of rubbish and other obstructions. The trial judge permitted the jury to find damages for loss of water power, and diversion of the stream from its natural course. The measure of damages if the injury was permanent, was said to be the difference in the market value before and after the injury, thus applying the rule of Seely v. Alden, 61 Pa. 302. On appeal the case was reversed on the ground that in the absence of a grant from the commonwealth plaintiff had no right to water power; but it was said he could recover as riparian owner for diversion of water. The measure of damages was not discussed in this opinion, but in Williams v. Fulmer, 151 Pa. 405, the same questions came up again. On the measure of damages the trial judge charged that if the injury was permanent, the damages would be the depreciation in value of the property, or the cost of removing the obstructions, whichever was the lower amount. This was assigned for error. Tbe judgment was affirmed, this court saying: “The learned trial judge followed the rule laid down in Fulmer v. Williams, 122 Pa. 191, and tried the cause with discrimination and ability.”
. It is suggested in tbe argument here, that the trial court considered the decisions of this court in Robb v. Carnegie, 145 Pa. 324, and McGettigan v. Potts, 149 Pa. 155, as establishing tbe doctrine, that in no instance, and under no circumstances is depreciation of market value the measure of damages *259for any injury to real estate in an action between private parties. That these decisions are not to be so miderstood was pointed out in Thompson v. Traction Co., 181 Pa. 131, which was an action of trespass against a street railway company which had constructed its railway on a public road in front of plaintiffs’ property without their consent. Justice McCollum said (p. 136) : “ The right of the plaintiffs to compensation for the injury done to their property by the change of grade of the highway in front of it and the construction thereon of the railway is not disputed. The defendant, however, contends that the court adopted a wrong method of ascertaining the compensation they were entitled to receive for the injury thus inflicted. All the specifications of error relate to this contention, and the cases cited as sustaining it are Lentz v. Carnegie, 145 Pa. 612; McGettigan v. Potts, 149 Pa. 155, and Eshleman v. Martic Township, 152 Pa. 68. The rulings and instructions complained of were to the effect that the depreciation in the value of the property as the result of the change of grade and the construction and maintenance of the railway furnished the measure of compensation. ... No good reason appears for holding that the rulings and instructions in regard to the measure of compensation were erroneous. The mere fact that the defendant was not invested with the power or right of eminent domain is not a sufficient warrant for condemning them. It is true that they were in accord with the settled rule for the ascertainment of compensation in a case where a corporation invested with the privilege of taking private property for public use has in the construction or enlargement of its works, taken, injured, or destroyed the property of another. But this rule is not necessarily limited to such cases. It may be applied in a case of permanent injury to real estate when the issue is between private persons. An illustration of this may be found in Williams v. Fulmer, 151 Pa. 405. In that case the plaintiff sought to recover from the defendant compensation for an injury to his property by reason of the diversion of the water of a navigable river from its natural channel in front of his land, and it was held that ‘ compensatory damages in such case would be the depreciation in value of the property, if the injury were permanent, or the cost of removing the obstruction, whichever was the lower amount.’ ”
*260We do not think it is necessary to enlarge further upon this point. It is sufficient to say that the sound rule is, that where there is a permanent injury to real estate, the extent of the damage caused thereby is to be measured by the resulting depreciation in the value of the property. Permanency of injury is the proper test for the application of this rule.
In so far as the property of the plaintiff in this ease was permanently injured, the rule should have been applied.
The judgment is reversed and a venire facias de novo is awarded.